*567
SUMMARY ORDER

Derrick Coleman appeals from the judgment of the district court granting summary judgment to defendants Reginald Sutton and Tamela Welburn. Coleman alleges that defendants violated his First Amendment rights by retaliating against him for raising oral complaints regarding the medical care they provided him. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
We affirm for substantially the reasons stated in the district court’s opinion. See Coleman v. Sutton, 530 F.Supp.2d 451 (W.D.N.Y.2008).
Finding no merit in Coleman’s remaining arguments, we hereby AFFIRM the judgment of the district court.